Citation Nr: 1451711	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for oligozoospermia.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A copy of the hearing transcript is of record.

In addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

Oligozoospermia is not manifested by deformity of the penis with loss of erectile power.


CONCLUSION OF LAW

The criteria for a compensable rating for oligozoospermia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was provided with a notification letter in July 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's treatment records have been obtained.  The appellant was afforded adequate VA examinations in August 2010 and November 2012.  Both the examiners considered the contentions of the appellant, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned VLJ in November 2012.  At the hearing, the VLJ identified the issue on appeal and discussed the Veteran's current complaints.  The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as in the present case, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco, 7 Vet. App. at 55; Hart, 21 Vet. App. at 505.

The Veteran filed a claim for an increased rating for "sterility" in June 2010.  The Veteran's disability has been rated as noncompensably disabling under 38 C.F.R § 4.115b, DC 7522.

The RO's use of Diagnostic Code (DC) 7522, evaluation of "penis, deformity, with loss of erectile power" indicates that the Veteran's specific disability is not addressed in the Rating Schedule, and that the service-connected sterility has been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, DC 7522. 

Pursuant to 38 C.F.R. § 4.20, when a condition is not listed in the schedule, it will be permissible to rate it under a closely-related disease or injury in which not only the function affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2009). 

DC 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, DC 7522.

In every instance where the Rating Schedule does not provide a compensable percentage evaluation for a diagnostic code, a 0 percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.21.

On August 2010 VA examination, the Veteran reported that he has reduced semen when he feels an ejaculation, which takes longer to achieve and does not always come out.  The Veteran's medical history was negative for hospitalization or surgery, trauma to the genitourinary system, neoplasm, urinary tract infection, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, or hydronephrosis.  There were no systemic symptoms due to genitourinary disease.  Daytime voiding interval was noted as greater than 3 hours.  There was no urinary leakage or erectile dysfunction.  Retrograde ejaculation was noted, most likely due to aging.  Examination of bladder, anus and rectal walls, urethra, penis, testicles, prostate, scrotum, and seminal vesicles was normal.  The examiner diagnosed oligozoospermia, and opined that there were no effects on usual daily activities. 

On January 2012 VA examination, the Veteran reported that he was unable to ejaculate what he thought was a normal amount.  Treatment did not involve continuous medication.  There was no history of voiding dysfunction, urinary tract infection, erectile dysfunction, retrograde ejaculation, or infections of the reproductive organs.  The Veteran declined physical examination of the penis, testes, and epidymis, reporting no abnormalities.  There were no tumors or neoplasms.  A December 2003 sperm count showed that 25 percent of spermatozoa were motile.  The examiner noted that a more up to date sperm count could not be shown because the Veteran did not report to the lab as instructed.  The examiner noted that the Veteran's low sperm count does not affect the Veteran physically in any way and would not limit him from performing manual or sedentary type labor.

The Board finds that the preponderance of the evidence of record is against a compensable disability rating for service-connected oligozoospermia because there is no evidence of any actual penile deformity.  Both of the VA genitourinary examinations indicated that the Veteran's penis and testicles were normal.  Absent evidence of penile deformity, a compensable rating is not assignable for sterility under DC 7522.  As the criteria for a compensable rating under DC 7522 are not met, a noncompensable (zero percent) rating for the service-connected erectile dysfunction is proper pursuant to 38 C.F.R. § 4.31.

The Board has also considered alternate rating codes, but finds that none warrant the assignment of a higher rating.  During the course of the appeal, the Veteran has not had renal or voiding dysfunction, a urinary tract infection, a removal of testis, prostate gland injuries, tumors, or neoplasms.  Consequently, no other diagnostic codes under 38 C.F.R §§ 4.115a-b, pertaining to dysfunctions and diagnoses of the genitourinary system, are applicable.

Finally, the Board finds that at no point has the Veteran's service-connected sterility disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for this issue. See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record shows that the Veteran has not been hospitalized for his service-connected sterility disability.  There is no objective evidence revealing that his service-connected sterility alone caused marked interference with employment.  In this case, the Board finds that schedular criteria are adequate to rate the Veteran's service-connected sterility disability under consideration.  The rating schedule contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased (compensable) rating for oligozoospermia is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


